Citation Nr: 1703457	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  09-50 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a bilateral eye disorder other than nonproliferative diabetic retinopathy (claimed as cataracts), to include as secondary to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to July 1984.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the case was subsequently transferred to the RO in Roanoke, Virginia.

The Veterans Appeals Control and Locator System (VACOLS) shows that the Veteran failed to appear for a scheduled hearing before the Board at the Central Office in Washington, D.C., in January 2013.  He has not requested that the hearing be rescheduled or provided good cause for his failure to appear.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.702 (2016).

The Board remanded the case for further development in February 2013.  In a June 2013 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for bilateral eye nonproliferative diabetic retinopathy, indicating that the determination represented a full grant as to the eye claim on appeal.

In a December 2015 decision, the Board denied other claims that had been on appeal and remanded the above claim for further development.  In so doing, the Board acknowledged the June 2013 rating decision, but determined that the issue of service connection for a bilateral eye disorder other than nonproliferative diabetic retinopathy remained on appeal based on subsequent argument from the Veteran's representative at that time.  See October 2015 written appellate brief (continued argument for service connection for bilateral eye cataracts as secondary to service-connected diabetes mellitus).  The case has since been returned to the Board for appellate review.  

In August 2016, the Board granted a 90-day extension for the Veteran's current representative to submit additional evidence and argument following his receipt of a copy of the claims file.  The Veteran's representative submitted additional argument and evidence the following month, along with a waiver of initial AOJ consideration.  The Board observes that the additional evidence is related to the issue of unemployability.  If a claimant or the record reasonably raises the question of whether a veteran is unemployable due to the disability for which an increased evaluation is sought, then part and parcel to that claim for an increased evaluation is whether entitlement to a total disability evaluation based upon individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, there are no increased evaluation claims on appeal.  Thus, the Board finds that the issue of entitlement to TDIU is not currently in appellate status, and no further action is necessary.  If the Veteran and his representative wish to file a claim for TDIU, they are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS).

In the February 2013 remand, the Board referred the issue of service connection for a skin disorder, including cutaneous papulous rash, secondary to service-connected diabetes mellitus based on findings in the October 2008 VA examination report; however, it is unclear if the AOJ took action on that matter.  Therefore, the Board does not have jurisdiction over that issue, and it is again referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, the October 2008 examiner diagnosed the Veteran with early cataracts in both eyes that were not related to the service-connected diabetes mellitus; however, there was no rationale for the conclusion reached.

The Veteran was provided another VA examination in April 2013, and a clarifying opinion was obtained from the same examiner in January 2016 in response to the Board's prior remands.  The examiner diagnosed the Veteran with age-appropriate senile cataracts that were not directly related to his military service or proximately due to or permanently aggravated by his service-connected diabetes mellitus.  In so finding, the examiner referenced medical studies for diabetes mellitus and the prevalence and severity of cataracts in patients before and after the age of 65, noting the timing of the Veteran's diagnosis.  The examiner also determined that any worsening of the Veteran's cataracts since they were first manifested was due to the natural progression of the disease.

Although the examination report and opinion were mostly responsive to the remand directives, it is unclear if the examiner considered the complete history of the development of the cataracts, including the private eye treatment records added to the claims file in 2013.  Therefore, clarification is required to ensure compliance with the prior remand.

The AOJ should also secure the Veteran's complete service treatment records, as they may be relevant to the claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate the Veteran's complete service treatment records with the claims file.  It appears that these records may be incomplete.  See, e.g., November 1984 original rating decision (noting rating based on partial service treatment records).

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the April 2013/January 2016 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current eye disorder other than nonproliferative diabetic retinopathy that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran has contended that his cataracts are related to his service-connected diabetes mellitus.  See, e.g., October 2015 written appellate brief.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current eye disorders other than nonproliferative diabetic retinopathy present during the appeal period (beginning around May 2008).

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service.

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by or permanently aggravated by the Veteran's service-connected diabetes mellitus.

In providing this additional opinion, the examiner is asked to consider and discuss the findings in the more recent private treatment records from the Hampton Roads Eye Associates in the October 2013 VBMS entries.  See also October 2008 and April 2013 VA examination reports and January 2016 VA clarifying opinion; private treatment records from Dr. J.S. in the October 2009 and December 2009 VBMS entries.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


